 

EXHIBIT 10.2

 

GUARANTEE AND PLEDGE AGREEMENT

dated as of

November 10, 2010,

among

CB RICHARD ELLIS SERVICES, INC.,

CB RICHARD ELLIS GROUP, INC.,

the Subsidiaries of CB RICHARD ELLIS SERVICES, INC.,

from time to time party hereto

and

CREDIT SUISSE AG,

as Collateral Agent



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page      ARTICLE I       Definitions   

SECTION 1.01.

  

Credit Agreement

     1   

SECTION 1.02.

  

Other Defined Terms

     2       ARTICLE II       Guarantee   

SECTION 2.01.

  

Guarantee

     4   

SECTION 2.02.

  

Guarantee of Payment

     6   

SECTION 2.03.

  

No Limitations, etc

     6   

SECTION 2.04.

  

Reinstatement

     7   

SECTION 2.05.

  

Agreement To Pay; Subrogation

     7   

SECTION 2.06.

  

Information

     7       ARTICLE III       Pledge of Securities   

SECTION 3.01.

  

Pledge

     8   

SECTION 3.02.

  

Delivery of the Collateral

     8   

SECTION 3.03.

  

Representations, Warranties and Covenants

     9   

SECTION 3.04.

  

Limited Liability Company Interests and Limited Partnership Interests

     10   

SECTION 3.05.

  

Registration in Nominee Name; Denominations

     10   

SECTION 3.06.

  

Voting Rights; Dividends and Interest, etc

     10   

 

i



--------------------------------------------------------------------------------

 

      ARTICLE IV           [INTENTIONALLY OMITTED]       ARTICLE V      
Remedies   

SECTION 5.01.

  

Remedies Upon Default

     12   

SECTION 5.02.

  

Application of Proceeds

     14   

SECTION 5.03.

  

Securities Act, etc

     14       ARTICLE VI       Indemnity, Subrogation and Subordination   

SECTION 6.01.

  

Indemnity and Subrogation

     15   

SECTION 6.02.

  

Contribution and Subrogation

     15   

SECTION 6.03.

  

Subordination

     16       ARTICLE VII       Miscellaneous   

SECTION 7.01.

  

Notices

     16   

SECTION 7.02.

  

Security Interest Absolute

     16   

SECTION 7.03.

  

Survival of Agreement

     16   

SECTION 7.04.

  

Binding Effect; Several Agreement

     17   

SECTION 7.05.

  

Successors and Assigns

     17   

SECTION 7.06.

  

Collateral Agent’s Fees and Expenses; Indemnification

     17   

SECTION 7.07.

  

Collateral Agent Appointed Attorney-in-Fact

     18   

SECTION 7.08.

  

Applicable Law

     19   

SECTION 7.09.

  

Waivers; Amendment

     19   

SECTION 7.10.

  

WAIVER OF JURY TRIAL

     19   

SECTION 7.11.

  

Severability

     19   

SECTION 7.12.

  

Counterparts

     20   

SECTION 7.13.

  

Headings

     20   

SECTION 7.14.

  

Jurisdiction; Consent to Service of Process

     20   

SECTION 7.15.

  

Termination or Release

     21   

SECTION 7.16.

  

Additional Subsidiaries

     21   

 

ii



--------------------------------------------------------------------------------

 

Schedules

 

Schedule I

  

Subsidiary Guarantors

Schedule II

  

Equity Interests

Exhibits

 

Exhibit A

  

Form of Supplement

Exhibit B

  

Form of Perfection Certificate

 

iii



--------------------------------------------------------------------------------

 

GUARANTEE AND PLEDGE AGREEMENT dated as of November 10, 2010 (this “Agreement”),
among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the “U.S.
Borrower”), CB RICHARD ELLIS GROUP, INC., a Delaware corporation (“Holdings”),
the Subsidiaries of the U.S. Borrower from time to time party hereto and CREDIT
SUISSE AG (“Credit Suisse”), as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined herein).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of November 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the U.S. Borrower, CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited, a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), Holdings, the lenders from
time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

The Lenders and the Issuing Bank (such term and each other capitalized term used
but not defined in this preliminary statement having the meaning given or
ascribed to it in Article I) have agreed to extend credit to the Borrowers,
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Bank to extend credit to the
Borrowers are conditioned upon, among other things, the execution and delivery
of this Agreement. Holdings and the Subsidiary Guarantors are affiliates of the
Borrowers, will derive substantial benefits from the extension of credit to the
Borrowers pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders and the Issuing Bank to
extend such credit.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit
Agreement. All terms defined in the New York UCC (as such term is defined
herein) and not defined in this Agreement have the meanings specified therein.
All references to the term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.



--------------------------------------------------------------------------------

 

SECTION 1.02. Other Defined Terms.     As used in this Agreement, the following
terms have the meanings specified below:

“Borrowers” means, collectively, the U.S. Borrower, the Australian Borrower, the
Canadian Borrower, the New Zealand Borrower and the U.K. Borrower and any other
wholly owned Subsidiary of the U.S. Borrower that becomes a party to the Credit
Agreement as a Borrower pursuant to Section 9.18 of the Credit Agreement.

“Cash Management Services” means treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services or similar
transactions) provided to any Loan Party.

“Collateral” has the meaning assigned to such term in Section 3.01.

“Domestic Obligations” means all the Obligations that are obligations of
Holdings, the U.S. Borrower or any other Domestic Subsidiary.

“Excluded Equity Interests” means (a) any Equity Interest in any Immaterial
Subsidiary, (b) any Equity Interest in any Investment Subsidiary other than CB
Richard Ellis Investors, L.L.C. and CB Richard Ellis Investors, Inc., and
(c) any Equity Interests in any person other than a wholly-owned Subsidiary
where the assignment or pledge thereof, or grant of a security interest therein,
requires, pursuant to the organizational documents of such person or any related
joint venture, shareholder or like agreement binding on any shareholder, partner
or member of such person, the consent of any shareholder, partner or member of
such person that is not an Affiliate of Holdings.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“Foreign Guarantor” means each Subsidiary Guarantor that is a Foreign
Subsidiary.

“Foreign Obligations” means all the Obligations that are obligations of any
Foreign Subsidiary.

“Grantors” means Holdings, the U.S. Borrower and the Subsidiary Guarantors
(other than Melody and any Subsidiary Guarantor that is a Foreign Guarantor or
an Investment Subsidiary).

“Guarantors” means Holdings, the Subsidiary Guarantors and, to the extent the
U.S. Borrower is not otherwise liable with respect to any Obligations, the U.S.
Borrower.

“Liabilities” has the meaning assigned to such term in Section 2.01.

“Loan Document Obligations” means (a) the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans, when and as
due, whether at maturity, by acceleration, upon

 

2



--------------------------------------------------------------------------------

one or more dates set for prepayment or otherwise, (ii) each payment required to
be made by any Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of any Borrower to any of the Secured
Parties under the Credit Agreement and each of the other Loan Documents,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of each Borrower
under or pursuant to the Credit Agreement and each of the other Loan Documents,
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.

“Luxco” means CBRE Global Holdings SARL, an indirect wholly owned Subsidiary of
the U.S. Borrower.

“Luxco Non-subsidiary Secured Obligor” has the meaning assigned to such term in
Section 2.01.

“Luxembourg Law of 2002” has the meaning assigned to such term in Section 2.01.

“Maximum Amount” has the meaning assigned to such term in Section 2.01.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all obligations of each Loan Party under each Hedging
Agreement that (i) is in effect on the Closing Date with a counterparty that is
the Administrative Agent or a Lender or an Affiliate of the Administrative Agent
or a Lender as of the Closing Date or (ii) is entered into after the Closing
Date with any counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such Hedging
Agreement is entered into and (c) the Secured Cash Management Services
Obligations.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings.

“Pledged Securities” means any stock certificates or other certificated
securities now or hereafter included in the Collateral, including all
certificates, instruments or other documents representing or evidencing any
Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Secured Cash Management Services Obligations” means the due and punctual
payment of any and all obligations of the Loan Parties in connection with Cash
Management Services that are (a) owed on the Closing Date to a person that is
the Administrative Agent or a

 

3



--------------------------------------------------------------------------------

Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (b) owed to a person that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender at the time such obligations
are incurred.

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) the
Collateral Agent, (d) the Issuing Bank, (e) each counterparty to any Hedging
Agreement with a Loan Party that either (i) is in effect on the Closing Date if
such counterparty is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender as of the Closing Date or (ii) is entered into
after the Closing Date if such counterparty is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
Hedging Agreement is entered into, (f) the beneficiaries of each indemnification
obligation undertaken by any Grantor under any Loan Document, (g) each person to
whom any Secured Cash Management Services Obligations are owed and (h) the
successors and assigns of each of the foregoing.

“Significant Subsidiary” means (a) each Subsidiary (i) that has consolidated
total assets of more than $7,500,000 and (ii) of which securities or other
ownership interests representing more than 80% of the equity or more than 80% of
the ordinary voting power or more than 80% of the general partnership interests
are, at the time any determination is being made, owned, Controlled or held,
directly or indirectly, by the U.S. Borrower and (b) each Subsidiary in which
Holdings and the U.S. Borrower have invested $25,000,000 or more.

“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement as contemplated
by Section 7.16.

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrowers on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.02(d) of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrowers or made
available to the Administrative Agent by any such Lender, (b) with respect to
any Swingline Lender, the aggregate amount, if any, of participations in respect
of any outstanding Swingline Loan that shall not have been funded by the
Revolving Credit Lenders in accordance with Section 2.22(e) of the Credit
Agreement and (c) with respect to any Issuing Bank, the aggregate amount, if
any, of participations in respect of any outstanding L/C Disbursement that shall
not have been funded by the Revolving Credit Lenders in accordance with
Sections 2.23(d) and 2.02(f) of the Credit Agreement.

ARTICLE II

Guarantee

SECTION 2.01. Guarantee.     (a) Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations; provided, however, that the

 

4



--------------------------------------------------------------------------------

guarantee of the Foreign Guarantors pursuant to this Section 2.01 shall be
limited to the Foreign Obligations. Each of the Guarantors further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each of the
Guarantors waives presentment to, demand of payment from and protest to any
Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.

(b) (i) Notwithstanding any other provisions of this Article II or the Credit
Agreement, the maximum liability of Luxco under this Section 2.01 and the Credit
Agreement shall be limited so (x) that the maximum amount payable by Luxco under
Section 2.01(a) in respect of Obligations owed by any Borrower which is not a
subsidiary of Luxco (a “Luxco Non-subsidiary Secured Obligor”), shall at no time
exceed the Maximum Amount (as defined in clause (ii) below) and (y) shall at all
times be subject to clause (iii) below.

(ii) For purposes of this Section 2.01(b), “Maximum Amount” means an amount
equal to the aggregate (without duplication) of (x) the aggregate principal
amount of the outstanding intercompany loans made to Luxco or any Subsidiary
which is on the Closing Date (or thereafter becomes) a subsidiary of Luxco by
any Luxco Non-subsidiary Secured Obligor which have been funded directly or
indirectly with a Borrowing under the Credit Agreement plus (y) an amount equal
to 80% of the greater of (A) the sum of Luxco’s capitaux propres (own capital)
and its dettes subordonnées (subordinated debt) (both as referred to in article
34 of the Luxembourg law of 19 December 2002 on the commercial register and
annual accounts, as amended (the “Luxembourg Law of 2002”)) as reflected in
Luxco’s then most recent annual financial statements approved by the competent
organ of Luxco (as audited by its external auditor (réviseur d’entreprises), if
required by law), (B) the sum of Luxco’s capitaux propres (own capital) and its
dettes subordonnées (subordinated debt) (both as referred to in article 34 of
the Luxembourg Law of 2002) as reflected in its filed financial statements as at
the Closing Date, (C) the market value of the assets of Luxco as at the time
that Luxco is required to make any payment pursuant to Section 2.01(a) less the
Liabilities (as defined below) of Luxco as at such time and (D) the market value
of the assets of Luxco as at the Closing Date less the Liabilities (as defined
below) of Luxco as at the time that Luxco is required to make any payment
pursuant to Section 2.01(a). For purposes of this Section 2.01(b)(ii),
“Liabilities” means all existing liabilities (other than any liabilities owed to
the direct or indirect shareholders of Luxco) incurred, from time to time, by
Luxco and as reflected, from time to time, in the books of Luxco as well as
provisions for liabilities which are made in the books of Luxco from time to
time in accordance with applicable prudent management accounting rules. If the
parties hereto fail to reach an agreement as to the market value of the assets
of Luxco as referred to under Section 2.01(b)(ii)(y)(C) or (D) above, such
market value shall be determined, at the sole cost of Luxco, by an external
auditor (réviseur d’entreprises) appointed for this purpose by the Collateral
Agent.

 

5



--------------------------------------------------------------------------------

 

(iii) The obligations and liabilities of Luxco under Section 2.01(a) shall not
include any obligation which, if incurred, would constitute a breach of the
provisions on financial assistance as defined by article 49-6 of the Luxembourg
Law on Commercial Companies dated 10 August 1915, as amended, to the extent such
provision or an equivalent provision is applicable to Luxco.

(iv) For the avoidance of doubt, no limitations shall apply to Luxco’s
obligations and liabilities under Section 2.01(a) in respect of any Obligations
owed by Subsidiaries which are subsidiaries of Luxco.

SECTION 2.02. Guarantee of Payment.     Each of the Guarantors further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of any
Borrower or any other person.

SECTION 2.03. No Limitations, etc.     (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided in Section 7.15, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Collateral Agent or any other Secured Party
to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of, or any impairment of
or failure to perfect any Lien on or security interest in, any security held by
the Collateral Agent or any other Secured Party for the Obligations or any of
them; (iv) any default, failure or delay, wilful or otherwise, in the
performance of the Obligations; (v) any law, regulation, decree or order of any
jurisdiction or any other event, to the extent such Guarantor can lawfully waive
application thereof; or (vi) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Collateral Agent and the other Secured Parties to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Obligations, all without affecting the obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from

 

6



--------------------------------------------------------------------------------

any cause of the liability of any Borrower or any other Loan Party, other than
the indefeasible payment in full in cash of all the Obligations. The Collateral
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any Borrower or any other Loan Party or exercise any other right or remedy
available to them against any Borrower or any other Loan Party, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Obligations have been fully and indefeasibly paid in
full in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Loan Party, as the case may be, or any security.

SECTION 2.04. Reinstatement.     Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Collateral Agent or any other
Secured Party upon the bankruptcy or reorganization of any Borrower, any other
Loan Party or otherwise.

SECTION 2.05. Agreement To Pay; Subrogation.     In furtherance of the foregoing
and not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Borrower or any other Loan Party to pay any Obligation
when and as the same shall become due, whether at maturity, by acceleration,
after notice of prepayment or otherwise, each Guarantor hereby promises to and
will forthwith pay, or cause to be paid, to the Collateral Agent for
distribution to the applicable Secured Parties in cash the amount of such unpaid
Obligation; provided, however, that the aggregate amount to be paid by the
Foreign Guarantors pursuant to this Section 2.05 shall not exceed the amount of
Foreign Obligations then unpaid by the applicable Loan Party. Upon payment by
any Guarantor of any sums to the Collateral Agent as provided above, all rights
of such Guarantor against any Borrower or any other Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.

SECTION 2.06. Information.     Each Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

7



--------------------------------------------------------------------------------

 

ARTICLE III

Pledge of Securities

SECTION 3.01. Pledge.     As security for the payment or performance, as the
case may be, in full of the Obligations, each Grantor hereby assigns and pledges
to the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under (a) the shares of
capital stock and other Equity Interests owned by such Grantor on the date
hereof and listed on Schedule II and any other Equity Interests in a Significant
Subsidiary or another Subsidiary which is a Guarantor hereunder obtained in the
future by such Grantor and the certificates representing all such Equity
Interests (collectively referred to herein as the “Pledged Stock”); provided
that the Pledged Stock shall not include (i) insofar as they secure Domestic
Obligations, more than 65% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary (it being understood and agreed that such limitation
shall not apply insofar as any such Pledged Stock secures Foreign Obligations)
and (ii) the Excluded Equity Interests; (b) all other property that may be
delivered to and held by the Collateral Agent pursuant to the terms of this
Section 3.01; (c) subject to Section 3.06, all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the securities referred to in clause (a) or (b) above;
(d) subject to Section 3.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in clause (a), (b) or
(c) above; and (e) all Proceeds of any of the foregoing (the items referred to
in clauses (a) through (e) above being collectively referred to as the
“Collateral”).

TO HAVE AND TO HOLD the Collateral, together with all right, title, interest,
powers, privileges and preferences pertaining or incidental thereto, unto the
Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 3.02. Delivery of the Collateral.     (a) Each Grantor agrees promptly
to deliver or cause to be delivered to the Collateral Agent any and all Pledged
Securities that are represented in physical form; provided, however, that a
Grantor shall not be required to deliver, or cause to be delivered, to the
Collateral Agent such Pledged Securities that are represented in physical form
in any Subsidiary if such Grantor’s ownership of the Equity Interests in such
Subsidiary is 1% or less of the issued and outstanding Equity Interests in such
Subsidiary.

(b) Upon delivery to the Collateral Agent, any certificate representing Pledged
Securities shall be accompanied by undated stock powers duly executed in blank
and such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
II and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Securities.
Each schedule so delivered shall supplement any prior schedules so delivered.

 

8



--------------------------------------------------------------------------------

 

SECTION 3.03. Representations, Warranties and Covenants.     The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests required to
be pledged hereunder;

(b) the Pledged Stock has been duly and validly authorized and issued by the
issuers thereof and is fully paid and nonassessable;

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each of the Grantors (i) is and, subject to any
transfers made in compliance with the Credit Agreement, will continue to be the
direct owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the
Collateral (other than the Lien created by this Agreement and other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement) and
(iv) subject to Section 3.06, will cause any and all Collateral, whether for
value paid by the Grantor or otherwise, to be forthwith deposited with the
Collateral Agent and pledged or assigned hereunder;

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Collateral is and will continue to be freely
transferable and assignable, and none of the Collateral is or will be subject to
any option, right of first refusal, shareholders agreement, charter or by-law
provisions or contractual restriction of any nature that might prohibit, impair,
delay or otherwise affect the pledge of such Collateral hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

(e) each of the Grantors (i) has the power and authority to pledge the
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than the Lien created by this Agreement and other than Liens
expressly permitted pursuant to Section 6.02 of the Credit Agreement), however
arising, of all persons whomsoever;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first-priority lien upon and security interest in such Pledged
Security as security for the payment and performance of the Obligations;

 

9



--------------------------------------------------------------------------------

 

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Collateral as set forth herein;

(i) the Perfection Certificate (i) has been duly prepared, completed and
executed and the information set forth therein is correct and complete in all
material respects and (ii) accurately sets forth the complete legal name of each
Grantor; and

(j) each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the security interest in
the Collateral and the rights and remedies created hereby, including the payment
of any fees and taxes required in connection with the execution and delivery of
this Agreement, the granting of such security interest and the filing of any
financing statements or other documents in connection herewith or therewith.

SECTION 3.04. Limited Liability Company Interests and Limited Partnership
Interests.     Each Grantor acknowledges and agrees that (i) each interest in
any limited liability company or limited partnership controlled by such Grantor,
pledged hereunder and not represented by a certificate, shall not be for
purposes of this Agreement and the other Loan Documents a “security” within the
meaning of Article 8 of the New York UCC and shall not be governed by Article 8
of the New York UCC, and (ii) such Grantor shall at no time elect to treat any
such interest as a “security” within the meaning of Article 8 of the New York
UCC or issue any certificate representing such interest, unless such Grantor
provides prior written notification to the Collateral Agent of such election and
promptly delivers any such certificate to the Collateral Agent pursuant to the
terms hereof.

SECTION 3.05. Registration in Nominee Name; Denominations.     The Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion when an Event of Default has occurred and is continuing) to
hold the Pledged Securities in its own name as pledgee, the name of its nominee
(as pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor that is the owner thereof. The Collateral Agent shall
at all times have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement.

SECTION 3.06. Voting Rights; Dividends and Interest, etc.     (a) Unless and
until an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have notified the Grantors that their rights under this
Section are being suspended (which notice shall be deemed to have been given
immediately upon the occurrence of an Event of Default under paragraph (g) or
(h) of Article VII of the Credit Agreement):

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of any Pledged Security

 

10



--------------------------------------------------------------------------------

or any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could materially and adversely
affect the rights inuring to a holder of any Pledged Security or the rights and
remedies of any of the Collateral Agent or the other Secured Parties under this
Agreement, the Credit Agreement or any other Loan Document or the ability of the
Secured Parties to exercise the same.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends
and other distributions paid on or distributed in respect of the Pledged
Securities to the extent and only to the extent that such dividends and other
distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable laws; provided that any noncash dividends or other distributions
that would constitute Pledged Stock, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests of the
issuer of any Pledged Securities or received in exchange for Pledged Securities
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Collateral, and, if
received by any Grantor, shall not be commingled by such Grantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent and shall be forthwith
delivered to the Collateral Agent in the same form as so received (with any
necessary endorsement).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(ii) of this Section 3.06, then all rights of any Grantor to
dividends or other distributions that such Grantor is authorized to receive
pursuant to paragraph (a)(ii) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to receive and retain such dividends
or other distributions. All dividends or other distributions received by any
Grantor contrary to the provisions of this Section 3.06 shall be held in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02. After all Events of
Default have been cured or waived, the Collateral Agent shall, within five
Business Days after all such Events of Default have been cured or waived, repay
to each applicable Grantor (without interest) all dividends or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(ii) of this Section 3.06 and that remain in such
account.

 

11



--------------------------------------------------------------------------------

 

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06 shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed by the
Required Lenders, the Collateral Agent shall have the right from time to time
following and during the continuance of an Event of Default to permit the
Grantors to exercise such rights.

(d) Any notice given by the Collateral Agent to the Grantors suspending their
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(ii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

ARTICLE IV

[INTENTIONALLY OMITTED]

ARTICLE V

Remedies

SECTION 5.01. Remedies Upon Default.     Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Collateral and without liability for trespass to enter any premises where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law, to sell or otherwise dispose of all or any part of the
Collateral, at public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to

 

12



--------------------------------------------------------------------------------

assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and the Grantors hereby waive (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

13



--------------------------------------------------------------------------------

 

SECTION 5.02. Application of Proceeds.     The Collateral Agent shall apply the
proceeds of any collection, sale, foreclosure or other realization upon any
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such collection, sale,
foreclosure or realization or otherwise in connection with this Agreement, any
other Loan Document or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Collateral Agent or the Administrative Agent hereunder
or under any other Loan Document on behalf of any Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document;

SECOND, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, any
Swingline Lender and any Issuing Bank pro rata in accordance with the amounts of
Unfunded Advances/Participations owed to them on the date of any such
distribution);

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed (subject to the first proviso to Section 3.01 and clause
(B) of the first proviso to Section 4.01(a)) among the Secured Parties pro rata
in accordance with the amounts of the Obligations owed to them on the date of
any such distribution); and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

SECTION 5.03. Securities Act, etc.     In view of the position of the Grantors
in relation to the Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Collateral permitted hereunder. Each Grantor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
dispose of all or any part of the Collateral, and might also limit the extent to
which or the manner in which any subsequent transferee of any Collateral could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Collateral under

 

14



--------------------------------------------------------------------------------

applicable “blue sky” or other state securities laws or similar laws analogous
in purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Collateral Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof. Each Grantor acknowledges and agrees
that in light of such restrictions and limitations, the Collateral Agent, in its
sole and absolute discretion (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Collateral or part
thereof shall have been filed under the Federal Securities Laws and (b) may
approach and negotiate with a limited number of potential purchasers (including
a single potential purchaser) to effect such sale. Each Grantor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 5.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

ARTICLE VI

Indemnity, Subrogation and Subordination

SECTION 6.01. Indemnity and Subrogation.     In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), each Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the applicable Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Guarantor shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part a claim of any Secured Party,
the applicable Borrower shall indemnify such Guarantor in an amount equal to the
greater of the book value or the fair market value of the assets so sold.

SECTION 6.02. Contribution and Subrogation.     Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor on account of its guarantee under this Agreement
or assets of any other Guarantor shall be sold pursuant to any Security Document
to satisfy any Obligation owed to any Secured Party and such other Guarantor
(the “Claiming Guarantor”) shall not have been fully indemnified by the
applicable Borrower as provided in Section 6.01, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to (i) the amount of
such payment or (ii) the greater of the book value or the fair market value of
such assets, as the case may be, in each case multiplied by a fraction of which
the numerator shall be the net worth of the Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth

 

15



--------------------------------------------------------------------------------

of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16, the date of the supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 6.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.

SECTION 6.03. Subordination.     Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors under Sections 6.01 and 6.02 and
all other rights of indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of any Borrower or any Guarantor
to make the payments required by Sections 6.01 and 6.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices.     All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Guarantor shall be given to it in care of the U.S. Borrower as
provided in Section 9.01 of the Credit Agreement.

SECTION 7.02. Security Interest Absolute.     All rights of the Collateral Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of each Guarantor and Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor or Grantor in respect of the Obligations or this Agreement.

SECTION 7.03. Survival of Agreement.     All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Secured Party or on its behalf and notwithstanding that the Collateral Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect

 

16



--------------------------------------------------------------------------------

representation or warranty at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under any Loan Document is outstanding and unpaid or the aggregate L/C Exposure
does not equal zero and so long as the Commitments have not expired or
terminated.

SECTION 7.04. Binding Effect; Several Agreement.     This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

SECTION 7.05. Successors and Assigns.     Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor, any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.    
(a) Each Guarantor and Grantor jointly and severally agrees to pay upon demand
to the Collateral Agent the amount of any and all reasonable expenses, including
the reasonable fees, disbursements and other charges of its counsel and of any
experts or agents, which the Collateral Agent may incur in connection with
(i) the preparation and administration of this Agreement or in connection with
any amendments, modifications or waivers of the provisions hereof, (ii) the
custody or preservation of, or the sale of, collection from or other realization
upon any of the Collateral, (iii) the exercise, enforcement or protection of any
of the rights of the Collateral Agent hereunder or (iv) the failure of any
Guarantor or Grantor to perform or observe any of the provisions hereof.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor and Grantor jointly and severally agrees to indemnify
the Collateral Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of, the
execution, delivery or performance of this Agreement or any agreement or
instrument contemplated hereby or any claim, litigation, investigation or
proceeding relating to any of the foregoing or to the Collateral, whether or not
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by a

 

17



--------------------------------------------------------------------------------

Borrower, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee or (ii) result from a claim brought by a Borrower or any of its
Subsidiaries against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. To the extent
permitted by law, no Guarantor or Grantor shall assert, and each Guarantor and
Grantor hereby waives any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of proceeds thereof.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor.

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact.     Each Guarantor
hereby appoints the Collateral Agent the attorney-in-fact of such Guarantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default after notice to the relevant Guarantor, with
full power of substitution either in the Collateral Agent’s name or in the name
of such Guarantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (d) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; and (e) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided, however, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any

 

18



--------------------------------------------------------------------------------

property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Guarantor
for any act or failure to act hereunder, except for their own gross negligence
or wilful misconduct.

SECTION 7.08. Applicable Law.     THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.09. Waivers; Amendment.     (a) No failure or delay by the Collateral
Agent, the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver hereof or thereof, nor shall any single or partial exercise of any such
right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise
of any other right or power. The rights and remedies of the Collateral Agent,
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Loan Party in any case shall entitle any Loan Party to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

SECTION 7.10. WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 7.11. Severability.     In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any

 

19



--------------------------------------------------------------------------------

way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 7.12. Counterparts.     This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other customary means of electronic transmission (e.g., “pdf”)
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

SECTION 7.13. Headings.     Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.14. Jurisdiction; Consent to Service of Process.     (a) Each of Loan
Parties hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, the
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrowers,
Holdings or their respective properties in the courts of any jurisdiction.

(b) Each of the Loan Parties hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section 7.14. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

20



--------------------------------------------------------------------------------

 

SECTION 7.15. Termination or Release.     (a) This Agreement, the Guarantees,
the security interest in the Collateral and all other security interests granted
hereby shall terminate when all the Loan Document Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement, the aggregate L/C Exposure has been reduced to zero
and the Issuing Bank has no further obligations to issue Letters of Credit under
the Credit Agreement and no payment of any amounts outstanding and due under any
Hedging Agreement is in default.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the security interest in the Collateral of such Subsidiary
Guarantor shall be automatically released, in the event that all the Equity
Interests of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a person that is not Holdings, the U.S. Borrower or an Affiliate
of any of the foregoing in accordance with the terms of the Credit Agreement;
provided that the Required Lenders shall have consented to such sale, transfer
or other disposition (to the extent required by the Credit Agreement) and the
terms of such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not Holdings, the
U.S. Borrower or an Affiliate of any of the foregoing, or, upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released without any action on the part of the Collateral Agent.

(d) A Subsidiary Guarantor shall automatically be released from its Guarantee
hereunder to the extent required by Section 5.09(a) of the Credit Agreement.

(e) In connection with any termination or release pursuant to the preceding
paragraphs of this Section, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or representation or warranty by the Collateral Agent or any Secured Party.

SECTION 7.16. Additional Subsidiaries.     Pursuant to Section 5.09(a) of the
Credit Agreement, certain Subsidiaries not originally party hereto may be
required from time to time to enter into this Agreement. Upon the execution and
delivery by the Collateral Agent and a Subsidiary of a supplement in the form of
Exhibit A hereto, such Subsidiary shall become a Subsidiary Guarantor and, to
the extent applicable, a Grantor hereunder with the same force and effect as if
originally named as a Subsidiary Guarantor and a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Loan Party hereunder. The rights and obligations of each Loan Party hereunder
shall remain in full force and effect notwithstanding the addition of any new
Loan Party as a party to this Agreement.

[Remainder of this page intentionally left blank]

 

21



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CB RICHARD ELLIS SERVICES, INC.,

      by 

 

/s/ Debera Fan

 

       Name: Debera Fan

 

       Title: Senior Vice President and

       Treasurer

 

CB RICHARD ELLIS GROUP, INC.,

      by 

 

/s/ Debera Fan

 

       Name: Debera Fan

 

       Title: Senior Vice President and

       Treasurer

 

EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE I HERETO,

      by 

 

/s/ Debera Fan

 

       Name: Debera Fan

 

       Title: Senior Vice President and

       Treasurer

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

 

CB RICHARD ELLIS LIMITED, a limited

Company organized under the laws of

England and Wales,

      by 

 

/s/ Philip Emburey

 

       Name: Philip Emburey

 

       Title: Director

      by 

 

/s/ Martin Lewis

 

       Name: Martin Lewis

 

       Title: Director

 

CB RICHARD ELLIS LIMITED, a

corporation organized under the laws of the province of New Brunswick,

      by 

 

/s/ Jeffrey D. Cook

 

       Name: Jeffrey D. Cook

 

       Title: Vice President

 

 

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Australian Borrower and the New Zealand Borrower have
duly executed this Agreement, as of the day and year first above written, solely
with respect to Article VI of this Agreement.

 

CB RICHARD ELLIS PTY LTD, a

company organized under the laws of

Australia,

      by 

 

/s/ John Llewellyn Bell

 

       Name: John Llewellyn Bell

 

       Title: Director

      by 

 

/s/ Thomas Jackson Southern

 

       Name: Thomas Jackson Southern

 

       Title: Director

 

CB RICHARD ELLIS LIMITED, a

company organized under the laws of New

Zealand,

 

      by 

 

/s/ John Llewellyn Bell

 

       Name: John Llewellyn Bell

 

       Title: Director

 

      by 

 

 

/s/ Brent David McGregor

 

       Name: Brent David McGregor

 

       Title: Director

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

 

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH, as Collateral Agent

      by 

 

/s/ Bill O’Daly

 

       Name: Bill O’Daly

 

       Title: Director

      by 

 

/s/ Christopher Reo Day

 

       Name: Christopher Reo Day

 

       Title: Associate

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

 

 

CB/TCC GLOBAL HOLDINGS LIMITED,

      by 

 

/s/ Philip Emburey

 

       Name: Philip Emburey

 

       Title: Director

      by 

 

/s/ Marcus Smith

 

       Name: Marcus Smith

 

       Title: Director

 

CBRE GLOBAL HOLDINGS, S.A.R.L.,

      by 

 

/s/ Laurence H. Midler

 

       Name: Laurence H. Midler

 

       Title: Type A manager

 

RELAM AMSTERDAM HOLDINGS B.V.,

      by 

 

/s/ R.H.L de Groot   /s/ S.R.

       Lombert

 

       Name: TMF Management B.V.

 

       Title: Managing Director

 

TC HOUSTON, INC.,

      by 

 

/s/ Robert E. Sulentic

 

       Name: Robert E. Sulentic

 

       Title: Executive Vice President

 

TCCT REAL ESTATE, INC.,

      by 

 

/s/ Robert E. Sulentic

 

       Name: Robert E. Sulentic

 

       Title: Executive Vice President

 

TDCFW, INC.,

      by 

 

/s/ Robert E. Sulentic

 

       Name: Robert E. Sulentic

 

       Title: Executive Vice President

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

 

 

TRAMMELL CROW DEVELOPMENT &

INVESTMENT, INC.,

 

by  

 

/s/ Robert E. Sulentic

   

Name: Robert E. Sulentic

   

Title: President and Chief Executive Officer

 

 

 

[Signature Page to the CBRE Guarantee and Pledge Agreement]



--------------------------------------------------------------------------------

 

Schedule I to

Guarantee and

Pledge Agreement

SUBSIDIARY GUARANTORS

CB HoldCo, Inc.

CB Richard Ellis Investors, Inc.

CB Richard Ellis Investors, L.L.C.

CB Richard Ellis, Inc.

CB/TCC Global Holdings Limited

CB/TCC Holdings LLC

CB/TCC, LLC

CBRE-Profi Acquisition Corp.

CBRE Capital Markets of Texas, LP

CBRE Capital Markets, Inc.

CBRE Government Services, LLC

CBRE Loan Services, Inc.

CBRE Technical Services, LLC

CBRE/LJM Mortgage Company, L.L.C.

HoldPar A

HoldPar B

Insignia/ESG Capital Corporation

TC Houston, Inc.

TCCT Real Estate, Inc.

TCDFW, Inc.

The Polacheck Company, Inc.

Trammell Crow Company

Trammell Crow Development & Investment, Inc.

Trammell Crow Services, Inc.

Vincent F. Martin, Jr., Inc.

Westmark Real Estate Acquisition Partnership, L.P.



--------------------------------------------------------------------------------

 

GUARANTORS FOR FOREIGN OBLIGATIONS ONLY

CB Richard Ellis Limited (a corporation organized under the laws of England and
Wales)

CB Richard Ellis Limited (a corporation organized under the laws of the province
of New Brunswick)

CBRE Global Holdings SARL

RELAM Amsterdam Holdings B.V.

 

2



--------------------------------------------------------------------------------

 

Schedule II to

Guarantee and

Pledge Agreement

 

 

DOMESTIC PLEDGED STOCK

 

Issuer

   Number of Certificate    Registered Owner    Number and Class of Shares   

Percentage of

Ownership

Pledged

CB Richard Ellis Services, Inc.    P-2    CB Richard Ellis Group, Inc.   
6,250 Series A Convertible Participating Preferred Stock    100% CB Richard
Ellis Services, Inc.    C-2    CB Richard Ellis Group, Inc.    11,493.896 Common
Stock    100% CB Richard Ellis, Inc.    3    CB HoldCo, Inc.    100 Capital
Stock    100% CB HoldCo, Inc.    V-2    CB/TCC, L.L.C.   

100

Voting Common

   100% CB/TCC, L.L.C.    N/A    CB Richard Ellis Services, Inc.    N/A   
85.08% CB/TCC, L.L.C.    N/A   

CB/TCC Global Holdings

Limited

   N/A    14.92% CB Richard Ellis Investors, Inc.    4    CB Richard Ellis, Inc.
   2,000 Common    100% CBRE Capital Markets, Inc. (f/k/a CBRE Melody & Company
and L. J. Melody & Company)    8    CB Richard Ellis, Inc.    10    100% HoldPar
A    N/A    Westmark Real Estate
Acquisition Partnership, L.P.    N/A    99.966% HoldPar A    N/A    HoldPar B   
N/A    0.034% Westmark Real Estate Acquisition Partnership, L.P.    N/A    CB
Richard Ellis, Inc.    N/A    20.87% Westmark Real Estate Acquisition
Partnership, L.P.    N/A    Vincent F. Martin, Jr., Inc.    N/A    79.13%
HoldPar B    N/A    Westmark Real Estate
Acquisition Partnership, L.P.    N/A    99.999% HoldPar B    N/A    HoldPar A   
N/A    0.001% CB Richard Ellis Investors, L.L.C.    N/A    HoldPar A    N/A   
79.13% CB Richard Ellis Investors, L.L.C.    N/A    HoldPar B    N/A    20.87%
CBRE Technical Services, L.L.C.    N/A    CB Richard Ellis, Inc.    N/A    100%
CBRE Capital Markets of Texas, LP (f/k/a CBRE Melody    N/A    CBRE/LJM Mortgage
Company, L.L.C.    N/A    0.01%



--------------------------------------------------------------------------------

 

of Texas, LP and L.J. Melody & Company of Texas, LP)                    

The Polacheck Company, Inc.

 

   107    CB Richard Ellis, Inc.   

11,683

Common

   100%

The Polacheck Company, Inc.

 

   108    CB Richard Ellis, Inc.   

393

Preferred Stock

   100% Vincent F. Martin, Jr., Inc.    2    CB Richard Ellis, Inc.    1,000   
100% CB/TCC Holdings LLC    N/A    CB Richard Ellis Services, Inc.    N/A   
100%

 

2



--------------------------------------------------------------------------------

 

 

FOREIGN PLEDGED STOCK

 

Issuer

   Number of Certificate    Registered Owner   

Number and

Class of Shares

  

Percentage of

Ownership

Pledged

Noble Gibbons Limited    12    CB Richard Ellis, Inc.   

6,500

Ordinary Shares

   65% CBRE Luxemburg Holdings, S.A.R.L.    N/A    CB Richard Ellis, Inc.    N/A
   65% CB Richard Ellis Registrars Ltd.    N/A    CB Richard Ellis, Inc.    N/A
   65% CBRE Finance Europe LLP    N/A   

CB Richard Ellis

Services, Inc. / CB

Richard Ellis , Inc.

   N/A    65%

CB/TCC Global Holdings Limited

 

   1   

CB Richard Ellis

Services, Inc.

  

2

Ordinary Shares

   20%

CB/TCC Global Holdings Limited

 

   2   

CB Richard Ellis

Services, Inc.

  

8

Ordinary Shares

   80%

CB Richard Ellis

Limited

 

   23   

CB Richard Ellis

Services, Inc.

   5,200,000    65%

 

3



--------------------------------------------------------------------------------

 

Exhibit A to the

Guarantee and

Pledge Agreement

SUPPLEMENT NO. [    ] (this “Supplement”) dated as of [    ], to the Guarantee
and Pledge Agreement dated as of November 10, 2010 (the “Guarantee and Pledge
Agreement”), among CB RICHARD ELLIS SERVICES, INC., a Delaware corporation (the
“U.S. Borrower”), CB RICHARD ELLIS GROUP, INC., a Delaware corporation
(“Holdings”), the Subsidiaries of the U.S. Borrower from time to time party
thereto (the “Subsidiary Guarantors” and, together with the U.S. Borrower and
Holdings, the “Grantors”) and CREDIT SUISSE AG (“Credit Suisse”), as collateral
agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein).

A.   Reference is made to the Credit Agreement dated as of November 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the U.S. Borrower, CB Richard Ellis Limited, a limited
company organized under the laws of England and Wales (the “U.K. Borrower”), CB
Richard Ellis Limited, a corporation organized under the laws of the province of
New Brunswick (the “Canadian Borrower”), CB Richard Ellis Pty Ltd, a company
organized under the laws of Australia and registered in New South Wales (the
“Australian Borrower”), CB Richard Ellis Limited, a company organized under the
laws of New Zealand (the “New Zealand Borrower”), Holdings, the lenders from
time to time party thereto (the “Lenders”) and Credit Suisse AG, as
administrative agent (in such capacity, the “Administrative Agent”) and
Collateral Agent.

B.   Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Guarantee and Pledge Agreement and
the Credit Agreement.

C.   The Grantors have entered into the Guarantee and Pledge Agreement in
consideration of, among other things, Loans made and Letters of Credit issued
under the Credit Agreement. Section 7.16 of the Guarantee and Pledge Agreement
provides that additional Subsidiaries of the U.S. Borrower may become Subsidiary
Guarantors and Grantors under the Guarantee and Pledge Agreement by the
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Loan Party”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor and a Grantor under the Guarantee and Pledge Agreement in order to
induce the Lenders to make additional Loans and the Issuing Bank to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.



--------------------------------------------------------------------------------

 

Accordingly, the Collateral Agent and the New Loan Party agree as follows:

SECTION 1.   In accordance with Section 7.16 of the Guarantee and Pledge
Agreement, the New Loan Party by its signature below becomes a Grantor and
Subsidiary Guarantor under the Guarantee and Pledge Agreement with the same
force and effect as if originally named therein as a Grantor and Subsidiary
Guarantor and the New Loan Party hereby (a) agrees to all the terms and
provisions of the Guarantee and Pledge Agreement applicable to it as a Grantor
and Subsidiary Guarantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Grantor and Subsidiary Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Loan Party, as security for the payment and performance
in full of the Obligations (as defined in the Guarantee and Pledge Agreement),
does hereby create and grant to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Loan Party’s right,
title and interest in and to the Collateral (as defined in the Guarantee and
Pledge Agreement) of the New Loan Party. Each reference to a “Grantor” or a
“Subsidiary Guarantor” in the Guarantee and Pledge Agreement shall be deemed to
include the New Loan Party. The Guarantee and Pledge Agreement is hereby
incorporated herein by reference.

SECTION 2.   The New Loan Party represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3.   This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received counterparts of this Supplement that, when taken together, bear
the signatures of the New Loan Party and the Collateral Agent. Delivery of an
executed signature page to this Supplement by facsimile transmission or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Supplement.

SECTION 4.   The New Loan Party hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of any and
all Equity Interests now owned by the New Loan Party and (b) set forth under its
signature hereto, is the true and correct legal name of the New Loan Party and
its jurisdiction of organization.

SECTION 5.   Except as expressly supplemented hereby, the Guarantee and Pledge
Agreement shall remain in full force and effect.

 

A-2



--------------------------------------------------------------------------------

 

SECTION 6.   THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.    In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Pledge Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 8.    All communications and notices hereunder shall (except as
otherwise expressly permitted by the Guarantee and Pledge Agreement) be in
writing and given as provided in Section 9.01 of the Credit Agreement. All
communications and notices hereunder to the New Loan Party shall be given to it
in care of the U.S. Borrower as provided in Section 9.01 of the Credit
Agreement.

[Remainder of this page intentionally left blank]

 

A-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Loan Party and the Collateral Agent have duly
executed this Supplement to the Guarantee and Pledge Agreement as of the day and
year first above written.

 

[NAME OF NEW LOAN PARTY]

 

by

           

Name:

   

Title:

   

Address:

   

Legal Name:

   

Jurisdiction of Formation:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent

 

by

           

Name:

   

Title:

 

by

           

Name:

   

Title:

 

A-4



--------------------------------------------------------------------------------

Exhibit B to the

Guarantee and

Pledge Agreement

FORM OF

PERFECTION CERTIFICATE



--------------------------------------------------------------------------------

 

PERFECTION CERTIFICATE

Reference is made to the Credit Agreement dated as of November 10, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CB Richard Ellis Services, Inc., a Delaware corporation (the
“U.S. Borrower”), CB Richard Ellis Limited, a limited company organized under
the laws of England and Wales (the “U.K. Borrower”), CB Richard Ellis Limited, a
corporation organized under the laws of the province of New Brunswick, (the
“Canadian Borrower”), CB Richard Ellis Pty Ltd, a company organized under the
laws of Australia and registered in New South Wales (the “Australian Borrower”),
CB Richard Ellis Limited, a company organized under the laws of New Zealand (the
“New Zealand Borrower”), CB Richard Ellis Group, Inc., a Delaware corporation
(“Holdings”), the lenders from time to time party thereto (the “Lenders”) and
Credit Suisse AG, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”).
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Guarantee and Pledge Agreement referred to therein, as
applicable.

The undersigned, a Responsible Officer of Holdings, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

1. Names. (a) The exact legal name of each Grantor, as such name appears in its
respective certificate of formation or organization, appears on Schedule 1A.

(b) Set forth on Schedule 1B is each other legal name each Grantor has had in
the past five years, together with the date of the relevant change.

(c) Except as set forth in Schedule 1C, no Grantor has changed its identity or
corporate structure in any way within the past five years. Changes in identity
or corporate structure would include mergers, consolidations and acquisitions,
as well as any change in the form, nature or jurisdiction of organization. If
any such change has occurred, include in Schedule 1C the information required by
Sections 1 and 2 of this certificate as to each acquiree or constituent party to
a merger or consolidation.

(d) Set forth on Schedule 1D is the Organizational Identification Number, if
any, issued by the jurisdiction of formation of each Grantor that is a
registered organization.

(e) Set forth on Schedule 1E is the Federal Taxpayer Identification Number of
each Grantor: [Only necessary for filing in North Dakota and South Dakota.]

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name on Schedule 2A.

(b) Set forth on Schedule 2B opposite the name of each Grantor are all locations
where such Grantor maintains any books or records relating to any Accounts
Receivable (with each location at which chattel paper, if any, is kept being
indicated by an “*”).



--------------------------------------------------------------------------------

 

(c) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name on Schedule 2C.

3. File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to each Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

4. UCC Filings. Financing statements in substantially the form of Schedule 4
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located.

5. Schedule of Filings. Attached hereto as Schedule 5 is a schedule setting
forth, with respect to the filings described in Section 4 above, each filing and
the filing office in which such filing is to be made.

6. Stock Ownership and other Equity Interests. Attached hereto as Schedule 6 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest owned by each Grantor that are required to be pledged under the
Guarantee and Pledge Agreement and the issuer of such stock, partnership
interests, membership interests or other equity interests.

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[            ] day of [            ], 2010.

 

CB RICHARD ELLIS GROUP, INC., By       Name:     Title:   Responsible Officer



--------------------------------------------------------------------------------

 

SCHEDULE 1A

Exact Legal Name of Each Grantor



--------------------------------------------------------------------------------

 

SCHEDULE 1B

Other Legal Names Within the Past Five Years With Date of Relevant Change



--------------------------------------------------------------------------------

 

SCHEDULE 1C

Changes in Identity or Corporate Structure Within the Past Five Years



--------------------------------------------------------------------------------

 

SCHEDULE 1D

Organizational Identification Number

 

Grantor   

Organizational Identification

Number

      



--------------------------------------------------------------------------------

 

SCHEDULE 1E

Federal Taxpayer Identification Number of Each Grantor

 

Grantor  

Federal Taxpayer Identification

Number

     



--------------------------------------------------------------------------------

SCHEDULE 2A

Chief Executive Office of Each Grantor

 

Grantor   Mailing Address   County   State              



--------------------------------------------------------------------------------

 

SCHEDULE 2B

Locations of Books or Records Relating to any Accounts Receivable

 

Grantor   Mailing Address   County   State              



--------------------------------------------------------------------------------

SCHEDULE 2C

Jurisdiction of Formation of Each Grantor

 

Grantor   Jurisdiction of  Formation      



--------------------------------------------------------------------------------

SCHEDULE 4

UCC Financing Statements



--------------------------------------------------------------------------------

SCHEDULE 5

UCC Filings and Filing Offices

 

Debtor   Secured Party   Filing Office    Collateral  Description               



--------------------------------------------------------------------------------

 

SCHEDULE 6

Stock Ownership and Equity Interests

 

Issuer  

Number of
Certificate

(if applicable)

 

Registered

Owner

   Number and
Class of Shares    Percentage of
Ownership Pledged                    